Citation Nr: 1143000	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from February 1955 to December 1957.  The appellant claims to be the surviving common-law spouse of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO.  

After reviewing the record, the Board finds that additional development of the appeal is warranted prior to further consideration by the Board.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal, VA Form 9 received in July 2008, the appellant requested a hearing before a member of the Board.  

In February and March 2010, the RO informed the appellant that she was scheduled to have a video conference with a member of the Board at the RO's offices in Muskogee, Oklahoma.  The February 2010 notice informed the appellant that her hearing was scheduled for April 13, 2010.  The March 2010 notice informed the appellant that her hearing was scheduled for April 12, 2010.  The appellant failed to report for a hearing on either date.  

In addition to the confusion regarding the date of the hearing, the evidence shows that appellant may not have received the notice from VA.  While both notices were sent to her last address of record, the March 2010 notice was returned by the U.S. Postal Service as undeliverable and did not contain the actual street number.  

There is no evidence on file that the appellant has withdrawn her request for a hearing; and, therefore, additional efforts must be made to schedule the appellant for another hearing.  Accordingly, the case is REMANDED for the following actions:

Schedule the appellant for a video conference hearing before a member of the Board.  In so doing, determine the appellant's correct address and notify her of the date and place of her hearing.  Efforts to determine appellant's correct address should be coordinated with her representative.  A copy of the notice to the appellant must be associated with the claims folder.  

Should the appellant fail to report for her scheduled hearing, that fact must be noted in writing and associated with the claims folder.  In this regard, the RO must associate with the claims folder any notice that was returned as undeliverable.  

When the foregoing actions have been completed, and if otherwise in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter which the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


